Citation Nr: 0425139	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  00-05 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for hemorrhoids, to include 
as residuals of shell fragment wounds to the lower 
extremities and buttocks.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1955.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision in 
which the RO, inter alia, denied service connection for 
hemorrhoids.  The veteran filed a notice of disagreement 
(NOD) in December 1999, and a statement of the case (SOC) was 
issued in January 2000.  The veteran filed a substantive 
appeal in February 2000.  

In March 2001, the Board remanded this matter to the RO for 
further action.  As noted in a May 2004 supplemental SOC 
(SSOC), the RO continued its denial of service connection for 
hemorrhoids.

The Board notes that the veteran has contended on repeated 
occasions that his current hemorrhoid condition is related to 
in-service shell fragment wounds to his lower extremities and 
buttocks.  For this reason, and in light of the evidence 
discussed below, the Board has expanded the issue as on the 
title page.  

The Board also points out that in August 2003, during the 
pendency of this appeal, the veteran appointed The New York 
State Division of Veterans' Affairs as his new 
representative, to replace the Disabled American Veterans.  
The Board recognizes the change in representation.  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claim for service connection for hemorrhoids, to include 
as due to residuals of shell fragment wounds to the lower 
extremities and buttocks, is warranted, even though it will, 
regrettably, further delay a decision on the claim on appeal.

Service medical records (SMRs) document that, in July 1953, 
the veteran was wounded in action in Korea, and sustained 
multiple shell fragment wounds to his lower extremities, both 
buttocks, and his right arm.  In August 1953, during the 
veteran's two-month hospitalization for treatment of these 
wounds, the veteran complained of abdominal pain; following a 
physical examination, including rectal examination, it was 
noted that the veteran had marked tenderness in his abdomen 
and rectal area that appeared to be due to either early 
appendicitis or suspected seminal vesiculitis.  In September 
1953 the veteran was placed on a long-term light duty profile 
and returned to service.  

In its December 1955 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for a 
residual scar of a penetrating wound to the right leg with a 
foreign body; granted service connection and assigned an 
initial 10 percent rating for a residual scar of a shell 
fragment wound to the right arm with a foreign body; and 
granted service connection and assigned an initial 
noncompensable rating for multiple superficial scars on the 
buttocks, back, and upper and lower extremities.   

On VA examination in June 1964, it was noted that the veteran 
had one small internal hemorrhoid, and that there were no 
significant abnormalities with respect to the anus at this 
time, or signs of a prior injury to this area.  

More recently, a November 1993 digital examination and 
sigmoidoscopy conducted at Syracuse VAMC revealed prominent 
internal and external hemorrhoids and skin tags, though at 
that time the rectal vault appeared normal, and no anal 
fissure was appreciated.  A 1993 CT scan conducted at that 
same facility showed multiple metallic fragments over the 
lower pelvic area and right hip, and a contemporaneous barium 
enema test showed scattered metallic fragments projected over 
the right hemipelvis.  On VA examination in April 1994, the 
veteran was diagnosed with internal and external hemorrhoids, 
and there were no findings as to etiology of this condition.  
Also, in September 1998 a VA physician at Albany VAMC noted 
that the veteran had visible shrapnel in the perirectal 
region.  

The Board notes that the evidence of record includes no 
medical opinion addressing the medical relationship, if any, 
between the veteran's current hemorrhoids and the veteran's 
active service, to specifically include the above-noted July 
1953 shell fragment wounds to the veteran's lower extremities 
and buttocks.  Such medical information and opinion would be 
helpful in resolving the claim on appeal.  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination for his hemorrhoidal condition at an 
appropriate medical facility.  The veteran is hereby notified 
that failure to report to any such scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2003).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
examination sent to him by the pertinent medical facility.  

Prior to arranging for the veteran to undergo VA examination, 
it is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes hospitalization and outpatient 
treatment records from the Syracuse VAMC dated from December 
1998 to January 2002, September 1995, September 1993 to 
November 1993, and at various points during the late 1970s 
and early 1980s, as well as records from the Albany VAMC from 
March 1997 to March 1999.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Syracuse VAMC since January 2002, and from the Albany 
VAMC since March 1999, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003) as regards requesting records from 
Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2003).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the Syracuse 
and Albany VAMCs all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's hemorrhoids (from January 
2002 to the present, from Syracuse; and 
from March 1999 to the present, from 
Albany).  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange for 
the veteran to undergo VA examination of 
his hemorrhoids.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on the examination and review of 
the record (to include any reports of X-
rays and/or other studies accomplished in 
connection with the examination), the 
examiner should opine whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
current hemorrhoids are medically related 
to in-service injury or disease, to 
specifically include the veteran's July 
1953 shell fragment wounds to the lower 
extremities and buttocks.     

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	The RO must also review the claims file 
to ensure that any additional notification 
and/or development required by the VCAA 
has been accomplished.  

8.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for hemorrhoids, to include as 
residuals of shell fragment wounds to the 
lower extremities and buttocks, in light 
of all pertinent evidence and legal 
authority.  

9.	 If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include clear reasons 
and bases for all determinations) and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



